Citation Nr: 0813992	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for arthritis of the 
right knee to include as secondary to the service-connected 
residuals of a shell fragment wound of the right leg 
involving Muscle Group XI.

2. Entitlement to a temporary total disability rating for 
convalescence following surgery on the right knee by VA in 
January 2007. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1964 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in October 2005 and 
March 2007, of a Department of Veterans Affairs (VA) Regional 
Office (RO).

In correspondence, dated in November 2007, the veteran 
withdrew from his appeal the claim of service connection for 
muscle cramps of the left leg.

In January 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.


FINDINGS OF FACT

1. Arthritis of the right knee disability was not 
affirmatively shown to have been present during service; 
arthritis of the right knee as a chronic disease was not 
manifest to a compensable degree within one year of 
separation from service; current right knee arthritis, 
diagnosed after service beyond the one-year presumptive 
period for arthritis as a chronic disease, is unrelated to a 
disease, injury, or event of service origin; and arthritis of 
the right knee was not caused by or made worse by the 
service-connected residuals of a shell fragment wound of the 
right leg involving Muscle Group XI. 

2. The right knee arthroscopy by VA in January 2007 was for a 
nonservice-connected disability.




CONCLUSIONS OF LAW

1. Arthritis of the right knee was not incurred in or 
aggravated by active service; arthritis of the right knee as 
a chronic disease may not be presumed to have been incurred 
in service; and arthritis of the right knee disability is not 
proximately due to or the result of a service-connected 
disability.   38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007). 

2. The criteria for a temporary total rating for 
convalescence following surgery by VA on the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 4.30 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication notice by 
letters, dated in May 2005, in March 2006, and in February 
2007.  The veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  Also, the veteran 
was informed of the type of evidence needed to substantiate 
the claim for convalescence, namely, evidence of the need for 
convalescence following surgery due to a service-connected 
disability.

The veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provisions for the effective date and 
for the degree of disability assignable for the claim of 
service connection. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim, except for secondary 
service connection, and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the provisions for the effective date and for the 
degree of disability assignable for the claim for a temporary 
total rating).  



As for the omission of VCAA notice of the evidence needed to 
substantiate the claim for secondary service connection, the 
error in content is presumed prejudicial, but the presumption 
is rebutted by actual knowledge on the part of the veteran as 
to the evidence needed by his statements, dated in May 2005 
(statement in support of claim), in November 2005 (notice of 
disagreement), in September 2006 (substantive appeal), and in 
January 2008 (testimony at a hearing).  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

To the extent that the VCAA notice of the provisions for the 
effective date and for the degree of disability for the claim 
of service connection was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

To the extent that the VCAA notice omitted the provisions for 
the effective date and for the degree of disability 
assignable for the claim for a temporary total rating, as the 
claim is denied, no effective date or disability rating can 
be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  On the claim of service connection, 
the veteran was afforded a VA examination and the RO obtained 
a VA medical opinion in August 2005.  As the veteran has not 
identified any additional evidence pertinent to this claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.

In the absence of evidence that convalescence was due a 
service-connected disability, development for VA medical 
examination is not warranted.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in July 1966 the 
veteran sustained shell fragment wounds to the middle and 
lower thirds of the right calf.  There was no reference to a 
right knee abnormality in the service medical records. 

Service records show that the veteran was awarded the Purple 
Heart Medal, the Combat Infantryman Badge, and the 
Parachutist Badge. 

By a rating decision in October 1967, the RO granted service 
connection for residuals of a shell fragment wound of the 
right leg, involving Muscle Group XI, and assigned a 
disability rating of 10 percent.  In February 1983, the 
disability rating was increased to 20 percent.  

By a rating decision in March 1984, the RO granted secondary 
service connection for post-traumatic neuritis of the right 
lateral sensory nerve and assigned a disability rating of 20 
percent.

On VA examination in May 2003, the veteran complained of 
right knee pain aggravated by prolonged walking.  X-rays of 
the knees revealed osteoarthritic changes.    

VA records disclose that in October 2004 the veteran was 
given a knee brace.  

On a private orthopedic examination in February 2005, the 
veteran complained of pain and inflammation of the right 
knee.  He gave history of an in-service injury to the right 
lower extremity.  The clinician diagnosed osteoarthritis of 
the knees. 

On VA examination in August 2005, the veteran complained of 
right knee pain since 2003.  The examiner noted that the 
veteran walked with a mild limp.  X-rays of the knee revealed 
mild patellofemoral spurring.  The impression was mild right 
patellofemoral arthritis.  The diagnosis was bilateral knee 
arthritis, secondary to old age.  After a review of the 
veteran's file, the examiner expressed the opinion that the 
veteran had the classic signs of aging and the arthritis was 
worse on the left knee than on the right, and the veteran's 
left leg did not have any shell fragment wounds.  The 
examiner stated that the lower extremity symptoms were 
secondary to severe canal stenosis of the lumbar spine, 
peripheral arterial disease, and bilateral knee arthritis, 
rather than to the residuals of shell fragment wounds to the 
right lower extremity.  

In a statement in November 2005, the veteran stated that the 
pain in his back and legs to include the right knee were due 
to parachute jumps during service.      

In a statement in June 2006, a private orthopedist reported 
that the veteran had arthritis of both knees.  The 
orthopedist expressed the opinion that in all medical 
probability the veteran sustained aggravating or accelerating 
injuries to the back and knees in military service and 
probably sustained trauma to the right knee during training 
as a paratrooper. 

In January 2007, the veteran underwent right knee arthroscopy 
for chronic right knee pain. 

In a statement in June 2007, the veteran requested a 
temporary total rating for right knee surgery as related to 
the service-connected post-traumatic neuritis.  In subsequent 
statements, the veteran stated that following the surgical 
procedure on his right knee he required convalescence of 30 
days.  



Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis, if arthritis 
becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

Under 38 U.S.C.A § 1154(b), in the case of a veteran, who 
served in combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996). Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and the events of service.  Collette v. Brown, 82 F.3d 389 
(1996).  

Analysis

Although the service medical records do not document a right 
knee injury or any right knee abnormality, the veteran is 
competent to describe his training as a paratrooper and the 
number of jumps he made, which the Board finds to be 
credible.  Washington v. Nicholson, 19 Vet. App. 362 (2005), 
citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  And while the 
veteran served in combat he does not relate his current right 
knee disability to an injury during combat. 

The critical matter is whether the current arthritis of the 
right knee resulted from an injury, disease, or event, 
training as a paratrooper, in service, or from a 
service-connected disability.  On the basis of the service 
medical records, in the absence of any clinical finding of a 
right knee abnormality, arthritis was not affirmatively shown 
to have had onset during service.  38 U.S.C.A. § 1110; 
338 C.F.R. § 3.303(a). 

After service, on VA examination in May 2003, the veteran 
complained of right knee pain aggravated by prolonged 
walking.  X-rays of the knees revealed osteoarthritic 
changes.  The period without documented complaints, that is, 
from 1967 to 2003, a period of 36 years, is evidence against 
continuity of any right knee symptomatology during and since 
service.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.). And the Board finds the absence 
of medical evidence of continuity of symptomatology outweighs 
the veteran's statements and testimony of knee pain since 
service.

Also, arthritis of the right knee, established X-rays, in 
2003, 36 years after service, is well beyond the one-year 
presumptive period for arthritis as a chronic disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.306, 3.309.

As for service connection based on the initial documentation 
of arthritis of the right knee after service under 38 C.F.R. 
§ 3.303(d), where as here, the determinative issue involves a 
question of medical causation, that is, evidence of an 
association or link between the current arthritis and an 
established injury, disease or event in service, competent 
medical evidence is required to substantiate the claim, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation, which is not capable of lay observation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 
(Fed. Cir. 2007).  To this extent, the veteran's statements 
and testimony are not competent evidence on the question of 
medical causation, that is, whether the current arthritis is 
related to an injury, disease, or event of service origin. 

In a statement in June 2006, a private orthopedist did 
express the opinion that in all medical probability the 
veteran sustained aggravating or accelerating injuries to the 
back and knees in military service and probably sustained 
trauma to the right knee during training as a paratrooper.  

The probative value or weight to be attached to a medical 
opinion is within the Board's province as finder of fact.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  

The private orthopedist did not have the benefit of reviewing 
the veteran's file and so the opinion did not account for the 
facts that right knee pathology was not shown during service 
and right knee pathology, arthritis and not traumatic 
arthritis, was first documented in 2003.  In the absence of 
any evidence of a direct injury to the right knee, the 
private orthopedist seems to equate the physical training to 
injuries.  For VA purposes, an injury alone is not enough to 
establish service connection.  There must be a current 
disability, that is, traumatic arthritis, resulting from the 
in-service injury, which is not shown.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  For these reasons, the opinion is 
speculative, that is, an inference based on incomplete or 
inconclusive evidence.  And service connection may not be 
based on resort to speculation.  38 C.F.R. § 3.102. 

As for evidence against the claim, after a review of the 
veteran's file, the VA examiner expressed the opinion that 
arthritis of the right knee was secondary to old age.  The 
examiner based his opinion on the fact that the veteran had 
the classic sings of aging on both knees and that the 
arthritis was worse in the left knee, where was no history of 
left knee injury or shell fragment wounds.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, Bloom v. West, 12 Vet. App. 
185, 187 (1999), and as the medical opinion against the claim 
was based on a review of the entire record and contained a 
rationale for the opinion, which was consistent with the 
facts in the record, the Board finds that the opinion of the 
VA examiner, which opposes rather than supports the claim, 
more probative of the question of whether arthritis of the 
right knee, first diagnosed after service, is related to an 
in-service injury, disease, or event of service origin, which 
outweighs the opinion of the private orthopedist. 

On the claim of secondary service connection, the VA examiner 
expressed the opinion that the veteran had the classic signs 
of aging and the arthritis was worse in the left knee than in 
the right knee and the veteran's left leg did not have any 
shell fragment wounds.  The examiner stated that the lower 
extremity symptoms to include arthritis of the right knee was 
not due to the residuals of shell fragment wounds to the 
right lower extremity, which opposes rather than supports the 
claim.  There is no other competent medical evidence that 
pertains to the claim of secondary service connection. 

As the Board may consider only competent independent medical 
evidence to support its findings on questions of medical 
causation, which are not capable of lay observation, and for 
the reasons expressed, the preponderance of the competent 
evidence is against the claim of service connection for 
arthritis of the right knee to include as secondary to the 
service-connected residuals of a shell fragment wound of the 
right leg involving Muscle Group XI, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

Temporary Total Disability Rating

A temporary total disability rating based upon convalescence 
will be assigned without regard to other provisions of the 
rating schedule when it is established by report at hospital 
discharge or outpatient release that treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.

Analysis

The veteran contends that he is entitled to temporary total 
disability rating based on convalescence following an 
arthroscopy of the right knee by VA January 2007.

In January 2007, the veteran underwent right knee arthroscopy 
for chronic right knee pain. There is no competent evidence 
that the procedure was related to the service-connected post-
traumatic neuritis of the right lateral sensory nerve.  And 
as service connection is not in effect for a right knee 
disability, the right knee arthroscopy was not for a service-
connected disability, and entitlement to a temporary total 
disability rating based on convalescence is not established 

ORDER

Service connection for arthritis of the right knee to include 
as secondary to the service-connected residuals of a shell 
fragment wound of the right leg involving Muscle Group XI is 
denied.

A temporary total disability rating for convalescence 
following surgery on the right knee by VA in January 2007 is 
denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


